Citation Nr: 1528931	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an increased disability rating in excess of 50 percent for chronic mastoiditis with headaches.

3.  Entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2008 and December 2011 rating decisions.

In the June 2008 rating decision, the RO denied a rating in excess of 50 percent for chronic mastoiditis with headaches.  In July 2008, the Veteran filed a notice of disagreement, and a statement of the case (SOC) was issued in March 2010.  In April 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In February 2012, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 557 (2009) (holding that the matter of entitlement to a TDIU is considered part and parcel of a claim for a higher rating when raised in conjunction with such claim).  The Board remanded the higher rating and TDIU claims for further development.

In the December 2011 rating decision, the RO denied the Veteran's claim for service connection for a low back disability.  In April 2012, the Veteran filed an NOD, and an SOC was issued in June 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  

In April 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

The Board's decision on the claim for service connection for a low back disability is set forth below.  The claims for  a disability rating in excess of 50 percent for chronic mastoiditis with headaches and for a  TDIU are addressed in the Remand following the Order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has asserted low back injury in connection with an in-service fall, no low back disability was shown in service or for many years thereafter; there is no credible evidence of low back injury or of symptoms associated with the low back during service, or of a continuity of such symptoms since service; and there is no competent evidence whatsoever to even suggest that there exists a medical nexus between current low back disability and service.

CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 101 (21), (24), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A September 2011 pre-rating letter provided pertinent notice to the Veteran in connection with his claim for service connection for a low back disability.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is granted), as well as the type of evidence that affects those determinations.  Hence, the September 2011 letter meets the VCAA's content and timing of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file includes service treatment records (STRs), private treatment records, VA treatment records, and VA examination reports.  Also of record and considered in connection with the appeal are various statements provided by the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with the claim for service connection, prior to appellate consideration, is required.

The Board acknowledges that the Veteran has not been afforded an examination to obtain an opinion regarding the etiology of the Veteran's low back disability.  However, as discussed further below, VA has no obligation to obtain a medical opinion in connection with this matter.

As regards the April 2015 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board hearing was legally sufficient.

Here, during the April 2015 hearing, the undersigned  identified the issue on appeal.  Also, information was solicited regarding the nature and severity of the Veteran's low back disability, and his contention that his military service caused his disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although  the submission of specific additional evidence was not explicitly suggested, on these facts, such omission was harmless.  The hearing discussion did not reveal any evidence that might be available that had not been submitted or obtained.  Under these circumstances, nothing gave rise to the possibility that any existing, relevant evidence had been overlooked.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Veteran contends that he has current low back disability resulting from an incident during active service when he fell from a tank in either 1981 or 1982.

Service connection may be established for disability resulting from injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current low back disability is due to a fall from a tank in either 1981 or 1982.  During his April 2015 hearing, the Veteran reported that a few months after he fell, he had back pain and reported to sick call.  He stated that he received aspirin and continued to work.  

The Board notes the Veteran, as a lay person, is certainly competent to report matters within his own personal knowledge-such as the occurrence of an injury, or his own symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, when assessing credibility and probative value of lay assertions, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran's service treatment records (STRs) do not document anything referable to low back injury, or a sick call visit, as alleged, and are negative for any complaints, findings, or diagnoses pertaining to the low back.  Notably, the Veteran did not report back pain on his November 1984 periodic service examination or his April 1986 separation examination.

The evidence also fails to credibly show continued low back complaints since separation from active duty service.  In making this determination, the Board finds probative that that following active duty service, the Veteran underwent VA examination in September 1987, and he then denied experiencing any musculoskeletal symptoms.  Furthermore, in July 2001, the Veteran filed a claim for service connection for a cervical spine disability.  The Veteran was afforded a VA examination in October 2001 in connection with his claim for service connection for a cervical spine disability.  The Veteran reported at his examination that he had significant upper back and neck pain.  However, he did not report experiencing any low back pain.  

The first documented evidence of any low back disability was in June 2009-nearly 23 years after service-when an MRI revealed loss of normal intervertebral disc height at L5-S1 level with left paracentral intervertebral disc herniation.  The Board notes that the Veteran was afforded a VA examination in September 1987, during which time he did not report any musculoskeletal complaints.  During  the April 2015 hearing, the Veteran stated that he first sought post-service treatment for his low back in 1997, 1998, or 1999.  However, the Veteran's post-service treatment records do not show any such treatment for the low back.  Rather, his treatment records show that he sought treatment in 1999 for cervical spine pain, which is not on appeal.  The Board points out that the passage of many years between the Veteran's active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, there is no medical opinion evidence or opinion even suggesting that there exists a medical nexus between service and any current low back disability.  Moreover, on these facts, VA is not required to arrange for a VA examination or to otherwise obtain a medical opinion in this regard.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, for the reasons stated above, the Board finds that there is no competent, credible-and, hence, persuasive-evidence that the Veteran's current low back disability "may be associated with"  his active duty service.  As such, the Board finds that this claim does not meet the fundamental requirements necessary to obtain an opinion addressing the etiology of the Veteran's low back disability.  

Simply stated, arranging for the Veteran to undergo examination or to otherwise obtain a medical etiology opinion in connection with the claim under the circumstances presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain a VA examination or medical opinion commenting upon the etiology of the Veteran's low back disability.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Finally, to the extent that the Veteran asserts that there exists a medical relationship between the low back disability diagnosed many years post-service and his active service, the Board points out that such assertions also provide no persuasive support for the claim for service connection.   The Board acknowledges that laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, as a lay person without appropriate medical training and expertise, the Veteran  simply is not competent to opine on more complex medical questions-such as the etiology of the disability currently under consideration.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, as the question of whether the Veteran's current low back disability is related to service is beyond the realm of a layman's competence, lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that service connection for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disability is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action is warranted on the claims for an increased rating in excess of 50 percent for chronic mastoiditis with headaches, and for a TDIU. 

Simply stated, the AOJ did not fully comply with the February 2012 remand directives.  Specifically, in the February 2012 Remand, the Board directed that, following completion of the development requested, the AOJ should readjudicate the Veteran's claims and issue a supplemental SOC (SSOC).  Here, however, the AOJ did not issue an SSOC.  As such, these claims must be remanded for issuance of the required SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo further examination, if appropriate) prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After undertaking all requested action, and any additional notification or development deemed warranted (to include arranging for the Veteran to undergo further examination if warranted), adjudicate the claims for an increased rating in excess of 50 percent for chronic mastoiditis with headaches, and the claim for a TDIU, in light of all pertinent evidence (to particularly include that received after the March 2010 SOC), and legal authority. 

4.  If any  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of any additional evidence and legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


